Citation Nr: 0213286	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.M.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1969, and claims additional service in the National 
Guard from August 1974 to April 1975.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2000 the RO granted entitlement to service connection 
for PTSD with assignment of a 50 percent evaluation effective 
July 22, 1999, the date of claim.

In May 2001 the RO denied entitlement to a TDIU.

In December 2001 the appellant provided oral testimony before 
a Decision Review Officer at the RO, a transcript of which 
has been associated with the claims file.

The Board notes that the veteran submitted a statement during 
the June 2002 personal hearing before the undersigned showing 
she began residing in West Virginia beginning in June 2002.  
A transcript of her testimony has been associated with the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the 
veteran's claim has been obtained and VA's duty to notify and 
assist has been satisfied.  

2.  The probative evidence shows that PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas, but does not result in total occupational and social 
impairment.  

3.  The veteran has a four years of high school and did not 
complete college, occupational experience as a print shop 
supervisor, and last worked in June 1999.

4.  The veteran's service-connected PTSD, when evaluated in 
association with her educational attainment and occupational 
experience, is sufficiently disabling as to preclude all 
kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but 
no greater, for PTSD from July 22, 1999 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code 9411 (2001)  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 2000 the RO granted service connection for PTSD.  The 
evidence shows that she witnessed an automobile accident 
during active service.  Her commander was killed and several 
fellow servicewomen were injured.  The VA medical examiners 
determined that the veteran has PTSD with depression as a 
direct result of this event.  The RO assigned a 50 percent 
disability rating, effective July 22, 1999, the date of 
receipt of her claim.  

The evidence includes VA medical treatment records dated from 
December 1998 to March 2001.  During VA outpatient treatment 
in April 1999 the diagnosis was major depression and anxiety.  
The examiner provided a Global Assessment of Functioning 
(GAF) score of 60.  

In September 1999 the diagnosis was major depression.  The 
examiner provided a GAF score of 30.  One month later the 
same examiner again diagnosed major depression and provided a 
GAF score of 30.  Thereafter, this examiner provided a GAF 
score of 30 in December 1999.  Two weeks later the veteran 
underwent multiple psychological tests to determine the 
correct diagnosis.  The examiner stated that the test results 
indicated that the primary diagnosis was recurrent major 
depression, but that there was also evidence of PTSD with 
mild to moderate symptoms.  The diagnosis was major 
depression and PTSD.  In January 2000 the diagnosis was PTSD 
and depression and the examiner provided a GAF score of 30.  

The veteran underwent a VA PTSD examination in June 2000.  
The examiner certified review of the claims folder.  The 
examiner reported the veteran's subjective complaints and 
also performed a mental status examination.  Based on this 
the diagnosis was chronic, severe PTSD and major depression 
by history, which the examiner attributed directly to the 
inservice stressor.  The examiner provided a GAF score of 50, 
which he characterized as severe social and occupational 
impairment due to PTSD.  The examiner also opined that 
"[t]his veteran cannot establish or maintain effective 
social and occupational relationships due to PTSD."  

During VA outpatient treatment in August 2000 the diagnosis 
was PTSD and depression, and the examiner provided a GAF 
score of 30.  

In January 2001 the examiner reported that the veteran had 
increased anxiety and that her depression had become worse.  
The impression was PTSD with worsening symptomatology.  The 
examiner provided a GAF score of 30.

In her March 2001 claim for a TDIU the appellant reported 
that she had become too disabled to work in June 1999.  She 
reported that she had completed four years of high school.  
She reported occupational experience as a print shop 
operator.

The evidence includes two statements from the veteran's 
former employer, which are dated in March 2001 and July 2001.  
She stated that the veteran became increasingly nervous and 
anxious.  She stated that she had to terminate the veteran's 
employment because she could no longer perform her duties as 
a press operator due to these symptoms.  

At her personal hearing before a Decision Review Officer at 
the RO the veteran testified that she was unemployed.  
Transcript, p. 2 (Dec. 2001).  She testified that she stays 
alone most of the time and she limits her shopping because 
she is bothered by crowds.  Tr., pp. 2-3, 5.  She also 
testified that she does not have many close personal 
relationships.  Tr., p. 4.  

In July 2001 the veteran reported that she had become 
increasingly depressed.  The examiner diagnosed PTSD and 
provided a GAF score of 30.  In August 2001 her treating 
clinical psychologist noted that her treating physician had 
assessed her GAF as 30 in July 2001, which reflected severe 
depression associated with PTSD and health concerns.  This 
psychologist issued a medical opinion in support of her claim 
the next day.  He stated that he had been providing the 
veteran individual psychotherapy and that he and her treating 
psychiatrist had diagnosed her with PTSD.  He stated that a 
formal psychological assessment confirmed the diagnosis.  He 
stated that she had been given a GAF score of 30 by both 
clinicians and that her condition remained unchanged.  He 
also stated that her condition was chronic and she required 
long term mental health treatment.  He opined that the 
veteran "is considered to be unemployable and not 
appropriate for referral for vocational rehabilitation.  

At her personal hearing before the undersigned Board Member 
she testified that she remained unemployed.  Transcript, p. 2 
(June 2002).  She testified that she has a high school 
education and that she did not complete college.  Tr., pp. 3-
4.  
She testified that she lived alone but would be moving to an 
adult-supervised home.  Tr., pp. 4-5.  She also testified 
that she limits her activities and mostly watches television.  
Tr., p. 6.  She testified that she has few social 
relationships.  Tr., p. 12.  


Criteria

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.   

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  However, in 
this case the veteran filed her claim on July 22, 1999, which 
is after the effective dated of the amended regulations.  
Therefore, the criteria for rating the veteran's PTSD prior 
to November 7, 1996 have no application to the veteran's 
claim.

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent disability rating when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent evaluation is provided for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is provided for total occupational 
and social impairment with occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


TDIU

In order to establish entitlement to a TDIU, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2001).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  



Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A 
claim for TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2001).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2001).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the service-connected disability on 
the ability to keep and maintain substantially gainful work.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).  

The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).




When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis 
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  


Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  She was provided with notice of the requirements for 
a higher rating in the July 2000 rating decision, which also 
provided her with a rationale explaining why the evidence did 
not allow for a higher rating.  

The November 2000 statement of the case and the December 2000 
and February 2002 supplemental statements of the case in 
addition to providing a rationale of the RO's decision, also 
provided the veteran with notice of the specific regulations 
pertaining to her claim.  

The duty to notify has also been satisfied as the veteran has 
been provided with notice of what is required to substantiate 
her claim for a TDIU.  She has been provided with notice of 
the requirements for a TDIU in the May 2001 rating decision, 
which also provided her with a rationale explaining why the 
evidence did not allow for a TDIU.  

The October 2001 statement of the case and the February 2002 
supplemental statement of the case in addition to providing a 
rationale of the RO's decision, also provided the veteran 
with notice of the specific regulations pertaining to her 
claim.  

In March 2001 the RO provided the veteran notice of what is 
required to substantiate her claim.  The RO notified the 
veteran as to which portion of the evidence is to be provided 
by her and which is to be provided by VA, and it notified her 
that she could submit evidence herself or have the RO obtain 
it for her.  Such notice satisfies the duty to notify 
requirement.  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

Although the RO has not adjudicated her claim with this law 
in mind, the Board finds no prejudice to the veteran in 
proceeding with this case at this time, because the 
procedural actions of the RO are in essential agreement with 
and adhere to the mandates of this new law with respect to 
the duty to notify the veteran in the development of her 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by her as well as authorized by her to 
be obtained.  

In particular, the evidence shows that the complete service 
medical records were obtained in connection with her original 
claim for service connection.  The evidence includes all 
outstanding VA medical treatment records.  She has not 
received private medical treatment for her PTSD.  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issues on appeal.  The 
veteran has undergone numerous evaluations by her treating 
psychiatrist and her treating clinical psychologist.  They 
have issued medical opinions on the severity of her PTSD.  
She has also undergone a VA PTSD compensation examination for 
the purpose of determining the severity of her PTSD.  




In August 2001 her treating clinical psychologist issued a 
medical opinion on her employability.  This medical opinion 
substantiates her claim.  Thus, there is no reasonable 
possibility that obtaining another medical opinion would not 
substantiate the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)(2)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of her claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law.


Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of her claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

The Board finds that the duties to notify and to assist have 
been satisfied in the instant case to the extent necessary to 
allow for grants of both benefits sought on appeal.  
Therefore, any possible deficiencies in the duty to assist 
will not prejudice her in this case.  See Bernard, supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Increased Rating

The veteran is service-connected for PTSD and she is 
currently assigned an initial 50 percent disability rating.   


The 50 percent evaluation under the current criteria is 
indicative of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

The next higher evaluation of 70 percent requires 
occupational and social impairment with deficiencies in most 
areas due to the various listed illustrative symptoms.  

Upon review of the pertinent evidence, the Board notes that 
historically, since service connection was established, the 
veteran's disability has been consistently characterized by 
similar symptomatology.  Her statements and personal hearing 
testimony establish that her main symptoms include near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
periodic impaired impulse control; and, difficulty in 
adapting to stressful circumstances, which includes work or a 
work like setting.  This is corroborated by the two 
statements from the veteran's former employer, which are 
dated in March 2001 and July 2001.  She stated that the 
veteran became increasingly nervous and anxious.  She stated 
that she had to terminate the veteran's employment because 
she could no longer perform her duties as a press operator 
due to these symptoms.  

The other notable major aspect of the veteran's 
symptomatology is social isolation.  At her personal hearing 
the veteran testified that she stays alone most of the time 
and she limits her shopping because she is bothered by 
crowds.  Tr., pp. 2-3, 5. (Dec. 2001).  She also testified 
that she does not have many close personal relationships.  
Tr., p. 4 (Dec. 2001).  She also testified that she limits 
her activities and mostly watches television.  Tr., p. 6 
(June 2002).  She testified that she has few social 
relationships.  Tr., p. 12 (June 2002).  

The evidence shows she has a limited relationship with family 
members, but the evidence suggests that she has few friends 
or social contacts outside of her family.  The evidence shows 
that her symptoms include the inability to establish and 
maintain effective relationships.  This provides a background 
of the veteran's complaints and symptoms.  

Most of the VA treatment records contain a GAF score to give 
an idea of the overall degree of the veteran's impairment of 
functioning.  

During VA outpatient treatment in April 1999 the diagnosis 
was major depression and anxiety.  The examiner provided a 
GAF score of 60.  During the VA PTSD examination in June 2000 
the diagnosis was chronic, severe PTSD and major depression 
by history, which the examiner attributed directly to the 
inservice stressor.  The examiner provided a GAF score of 50, 
which he characterized as severe social and occupational 
impairment due to PTSD.  These medical findings are 
consistent with the moderate or serious symptoms according to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  

However, the majority of the medical assessments of GAF from 
September 1999 to August 2001 are consistent with severe 
symptoms under DSM-IV.  In September 1999 the diagnosis was 
major depression and the examiner provided a GAF score of 30.  
One month later the same examiner again diagnosed major 
depression and provided a GAF score of 30.  Thereafter, this 
examiner provided a GAF score of 30 in December 1999.  In 
January 2000 the diagnosis was PTSD and depression and the 
examiner provided a GAF score of 30.  

During VA outpatient treatment in August 2000 the diagnosis 
was PTSD and depression, and the examiner provided a GAF 
score of 30.  

In January 2001 the examiner reported that the veteran had 
increased anxiety and that her depression had become worse.  
The impression was PTSD with worsening symptomatology.  The 
examiner provided a GAF score of 30.

In July 2001 the veteran reported that she had become 
increasingly depressed.  The examiner diagnosed PTSD and 
provided a GAF score of 30.  In August 2001 her treating 
clinical psychologist noted that her treating psychiatrist 
had assessed her GAF as 30 in July 2001, which reflected 
severe depression associated with PTSD and health concerns.  
He stated that a formal psychological assessment confirmed 
the diagnosis.  He stated that she had been given a GAF score 
of 30 by both clinicians and that her condition remained 
unchanged.  He also stated that her condition was chronic and 
she required long term mental health treatment.  

These medical findings are highly probative in this case 
because the assessment of functioning was rendered by her 
treating clinical psychologist and her treating psychiatrist.  
They have had the opportunity to examine the veteran over the 
course of several years and are in the better position to 
render a GAF than the examiners who rendered the assessments 
in April 1999 and June 2000.  These examiners had the 
opportunity to examine the veteran on only one occasion.  The 
opinion of the treating clinical psychologist is also based 
on multiple psychological tests.  

The evidence does not show entitlement to a 100 percent 
schedular rating for total occupational and social 
impairment.  Neither the objective medical findings nor the 
veteran's statements and personal hearing testimony show she 
has gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

It is the decision of the Board based on the evidence of 
record that the veteran's disability picture more nearly 
approximates the criteria for a 70 percent evaluation.  
Therefore, her claim for an increased evaluation is granted 
to that extent.

The Board concludes that the criteria for an initial 70 
percent evaluation for PTSD, but no more, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9411.  

As previously noted, the veteran's case involves an appeal as 
to the initial rating assigned for PTSD.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Although separate ratings for 
separate periods of time have been considered, the Board 
finds that staged ratings are not appropriate in the case at 
hand because the probative evidence demonstrates that an 
initial rating in excess of 70 percent for any period is not 
warranted for PTSD.  


TDIU

Service connection is currently in effect only for PTSD with 
depression.  During both personal hearings the veteran 
testified that she was unemployed.  Tr., p. 2 (June 2002); 
Tr., p. 2 (Dec. 2001).  Her testimony is supported by the 
letters from her former employer, which show that she had 
reduced her employment hours to part-time in September 1998 
and thereafter terminated the veteran's employment June 1999 
because she could no longer perform her duties as a press 
operator due to her symptoms.  The veteran also testified 
that she has a high school education and that she did not 
complete college.  Tr., pp. 3-4. 

In Bowling v. Principi, 15 Vet. App. 1, (2001) the CAVC 
addressed the application of § 4.16(b) which is controlling 
here.  The CAVC observed that eligibility for TDIU under 
§ 4.16(b) is premised on the claimant's being unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability.  The CAVC noted that 
in Faust it was held a person is engaged in a substantially 
gainful occupation when that occupation provided annual 
income that exceeded the poverty threshold for one person.  
Faust v. West, 13 Vet. App. 342, 355-56 (2000) (emphasis 
added). 




In this case the veteran receives no income from employment.  
The other relevant criterion of § 4.16(b) that a TDIU 
claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  The evidence shows the veteran has been 
physically impaired as a result of residuals of two strokes.  
Consequently, the question becomes whether the veteran is 
unable to secure and follow a substantially gainful 
occupation due to PTSD despite her nonservice-connected 
physical impairment.  This question is primarily medical in 
nature and requires a competent medical opinion.  

The only medical opinions addressing this issue consist of 
the June 2000 VA medical examination finding and the August 
2001 treating clinical psychologist's opinion.   

The examiner who performed the VA PTSD examination in June 
2000 certified review of the claims folder.  The examiner 
reported the veteran's subjective complaints and also 
performed a mental status examination.  The examiner opined 
that "[t]his veteran cannot establish or maintain effective 
social and occupational relationships due to PTSD."  In 
August 2001 her treating clinical psychologist determined 
that the veteran's PTSD was chronic and she required long 
term mental health treatment.  He opined that the veteran 
"is considered to be unemployable and not appropriate for 
referral for vocational rehabilitation.  

These are the only medical opinions of record addressing 
whether the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected PTSD.  These opinions are made by competent medical 
experts and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Thus, the Board believes this evidence supports a result 
reached in James v. Brown, 7 Vet. App. 495, 497 (1995) and 
Brown (Mitchell) v. Brown, 4 Vet. App. 307, 309 (1993).  Her 
previous occupational history and educational achievements 
are noted.  

The evaluations specifically directed to PTSD effects on 
employment found she is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected PTSD.  

For these reasons, the Board finds that the probative 
evidence shows that the veteran's service-connected PTSD does 
preclude her from obtaining and maintaining all forms of 
substantially gainful employment. 

The Board concludes that the criteria for criteria for a TDIU 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  


ORDER

Entitlement to an initial rating in of 70 percent for PTSD, 
but no more, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

Entitlement to a TDIU is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

